Citation Nr: 1421503	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities.

REPRESENTATION

Appellant represented by: National Association of County Veterans Service Offices

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which established service connection for PTSD and assigned a 30 percent rating effective from November 9, 2009.  An April 2012 rating decision granted an increased 50 percent rating for PTSD effective from the date of the Veteran's original claim on November 9, 2009.

The Board notes that in his June 2012 VA Form 9 the Veteran, in essence, asserted that he was totally disabled as a result of his PTSD.   A claim for entitlement to a total disability rating due to individual unemployability as a result of service-connected disability (TDIU) is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU issue is considered to be part of the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim in November 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

Here, the Veteran contends that he is totally disabled as a result of his service-connected PTSD.  A March 2011 VA examination report noted the session ended for the examiner to respond to an emergency and the report appears to be incomplete.  The examiner, however, noted the Veteran had retired from work in July 2008 and that he had been receiving VA treatment for PTSD since September 2010.  The available record does not include records associated with VA treatment for PTSD.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Then, the Veteran should be accorded an appropriate VA examination for an opinion as to the severity of his service-connected PTSD.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  The examiner should provide a Global Assessment of Functioning (GAF) score, as well as a discussion of the meaning of such score.  

In addition, the examiner must opine as to whether the Veteran's service-connected PTSD renders him unable to secure and maintain substantially gainful employment-without regard to his age.  If it is concluded that the Veteran is able to engage in any particular type of employment, the examiner must explain what kind of work could be performed, considering the Veteran's educational background and prior work history.  

A complete rationale for all opinions expressed must be provided.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

